number release date id office uilc cca_2010120913573737 ---------- from ------------------- sent thursday december pm to ----------------------- cc ----------- subject re tefra issue the determination that the llc partner is not a partner and gets no deductions is a partnership_item that is binding on both it and the indirect partners holding an interest through it see sente investment club binding on indirect partners and 335_f3d_1121 10th cir partner identity is a partnership_item blonien v commissioner determination of whether listed partner gets any allocation is a partnership_item see also sec_301_6233-1 determination that no partnership exists ie between the disregarded llc and the other two partners is made in tefra proceeding including the taxable amounts so if losses are being disallowed we should be able to simply assess the indirect partners though a directly assessable computational adjustment there is other case law that states that where a person is not listed as a partner and we want to make him a partner we have to issue a notice_of_deficiency see grigoraci v commissioner characterizing the issue as an affected_item that had to await an affected_item notice_of_deficiency issued after the partnership proceeding was over under gaf v commissioner and hang v commissioner assignment_of_income from a partnershhip to a nonpartner is subject_to separate deficiency procedures those do not seem to be your facts however
